Citation Nr: 1643029	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-28 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1. Entitlement to an annual clothing allowance based on use of a back brace and bilateral knee braces in 2014.

2. Entitlement to an annual clothing allowance based on use of topical medications, a back brace, and bilateral knee braces in 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to June 1993, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions issued in April 2014 and March 2015 by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas, which found the Veteran to be ineligible for clothing allowance for the years 2014 and 2015, respectively.

The Veteran had requested the opportunity to appear before the Board and provide evidence with respect to these matters.  However, he withdrew that request in July 2016.  Therefore, the Board will adjudicate the claims based on the record.


FINDINGS OF FACT

1. The Veteran does not have a service-connected disability of the left knee which requires wearing a knee brace.

2. The Veteran's right knee brace does not have exposed metal hinges that would cause irreparable damage to clothing.

3. The Veteran's back brace does not have exposed rigid panels that would cause irreparable damage to clothing.

4. The Veteran's topical medications are not prescribed for a skin condition which is due to a service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for establishing eligibility for clothing allowance due to wearing of a back brace and bilateral knee braces in 2014 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015). 

2. The criteria for establishing eligibility for clothing allowance due to use of topical medications or to wearing of a back brace and a bilateral knee braces in 2015 have not been met.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. 

The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  In this regard, the Agency of Original Jurisdiction (AOJ) has afforded the Veteran the opportunity to present information and evidence in support of the appeal, and he has done so.  In addition, notwithstanding the holding in Barger, the Veteran was advised of his rights under VCAA in a letter sent in November 2015.  The Veteran was also advised of his entitlement to a hearing before the Board but he has declined such a hearing.

The Board finds there is no indication in the record of any additional existing evidence relevant to the issue to be decided herein that is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Legal Standard

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the Secretary determines tends to wear out or tear the clothing of the veteran or uses medication which (A) a physician has prescribed for a skin condition which is due to a service-connected disability, and (B) the Secretary determines causes irreparable damage to the veteran's outergarments is entitled.  The Veteran is then entitled to an annual clothing allowance, payable in a lump sum.  38 U.S.C.A. § 1162, 38 C.F.R. § 3.810(a). 

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3). 

Certain clothing allowance claims require a determination by a Veteran's Health Administration (VHA) Prosthetic Representative or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3 (b)(c).

Facts and Analysis

Records from the VA prosthetics clinic show the Veteran was determined to be eligible for clothing allowance for back and knee braces from August 2008 to August 2012.

The April 2014 decision by the Dallas VAMC and the Acting Chief of the Prosthetics Treatment Center noted that the decision to deny the Veteran a clothing allowance for 2014 was based on the guidance of the Prosthetic Sensory Aids Service at the VA Central Office in Washington, DC.  This guidance constituted the determination by the entity designated by the Secretary that "only braces with exposed metal hinges, exposed rigid plastic inserts, or exposed metal stays" could be considered for clothing allowances.  Braces such as those worn by the Veteran with Velcro fasteners and fabric covered plastic or metal inserts had been determined not to cause irreparable damage to clothing and therefore did not qualify for clothing allowance.

The Veteran's claim for 2015 clothing allowance included his use of bilateral knee braces, his use of a back brace, and his use of topical prescription medications. The March 2015 decision by the Dallas VAMC and the Chief of the Prosthetics Treatment Center noted that the Veteran's right knee and back braces did not have any exposed metal, that the Veteran's left knee disability was not service-connected, and that the Veteran use of topical medications was not for a service-connected skin condition.  

The record specifically shows that the Veteran has been prescribed triamcinolone and capsaicin topical creams.  The triamcinolone was prescribed to treat a skin condition; however, the Veteran does not have a service-connected disability with an associated skin condition.  The capsaicin tropical medication was prescribed as treatment for the Veteran's nerve pain related to his sciatica.

The Veteran has submitted color photos showing specific areas of wear on his pants and shirts, as well as photographs showing the distortion of the contours of his clothing, both resulting from his use of the back and right knee brace.  The Veteran has also provided photographs of discoloration of fabric including his bed linens resulting from his use of topical medication.

The Board acknowledges the Veteran's argument that his back brace and right knee brace cause actual wear on his clothing.  However, the regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)) the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the Prosthetic Sensory Aids Service, determined the Veteran's back brace and right knee brace are not of a type to cause wear and thus do not qualify. 

With respect to the question of a clothing allowance in 2015 based on the use of topical medication, the Board finds that the statutory guidelines have likewise not been met in this case.  Specifically, 38 U.S.C.A. § 1162 authorizes payment of a clothing allowance based on the use of topical medications prescribed "for a skin condition which is due to a service-connected disability."  (Emphasis added.)  In this case, the Veteran's topical medications are not prescribed to treat skin conditions due to a service-connected disability.  The triamcinolone is prescribed for a skin condition, but not one that is service-connected.  In this regard, the record does not reflect that the Veteran is service-connected for a skin disability.  The capsaicin is prescribed as treatment for nerve pain due to the Veteran's service-connected low back disability; however, nerve pain is not a skin condition as specified in 38 U.S.C.A. § 1162(2).  Indeed, the Veteran service-connected radiculopathy of right and left lower extremities are rating under 38 C.F.R. § 4.124a, DC 8520 (rating neurological conditions and convulsive disorder) and not under 38 C.F.R. § 4.118 (rating disorder of the skin). 

The Board also acknowledges the Veteran's argument that he should continue to receive clothing allowance for a back brace and a right knee brace because he had received such an allowance for many years.  As noted above, records from the VA prosthetics clinic show the Veteran was determined to be eligible for clothing allowance for back brace from August 2008 to August 2012, but such allowance was denied in 2013 and has not been granted since.  However, the question of whether the Veteran had previously received clothing allowance is moot, as eligibility for a clothing allowance must be revalidated on an annual basis and the VA Under Secretary for Health's designee determined that the current back brace and right knee brace did not qualify in 2014 or 2015 and the use of topical medication in 2015 was not covered by the applicable statute, 38 U.S.C.A. § 1162.  See 38 C.F.R. § 3.810(a) (stating that if meeting the requirements, a Veteran is entitled "to an annual clothing allowance") (emphasis added).

Based on the evidence and analysis above the Board finds the requirements to establish entitlement to clothing allowance for right knee brace and back brace in 2014 and for right knee brace and back brace and use of topical medication in 2015 are not met and the claims must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to an annual clothing allowance for wearing of a back brace and a right knee brace in 2014 is denied.

Entitlement to an annual clothing allowance for use of topical medications and for wearing of a back brace and a right knee brace in 2015 is denied.



____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


